Citation Nr: 1512780	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-05 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for disabilities of all major joints, to specifically include the thoracolumbar spine, feet, hips, and shoulders (claimed as arthritis and rheumatoid arthritis). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1976 to December 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

When this case was before the Board in July 2014, it was decided in part and remanded in part for additional development.  The case is now returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for a pulmonary disorder caused by measles was noted in the July 2014 Board decision to have been raised by the record, but to date has still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  


FINDING OF FACT

No chronic disability of any joint was present in service, arthritis was not present until more than one year following the Veteran's discharge from service, no current joint disability is etiologically related to service, and no current joint disability was caused or permanently worsened by the Veteran's service-connected left claw foot deformity.



CONCLUSION OF LAW

The criteria for service connection for disabilities of all major joints, to specifically include the thoracolumbar spine, feet, hips, and shoulders (claimed as arthritis and rheumatoid arthritis) have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303. 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in letters sent in February 2007, February 2008 and June 2008, prior to the initial adjudication of the claim.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  The record reflects his complete service treatment records (STRs), as well as all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  The Veteran was afforded VA examinations in September 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the reports of the September 2014 VA medical examinations are adequate for adjudication purposes, because they provide the results of comprehensive examinations, as well as medical opinions that are supported by thorough rationales. 

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Entitlement to service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

By way of background, the Veteran initiated a claim for service connection for a back disability in May 2006.  He subsequently introduced a claim for service connection for a left ankle, right foot, bilateral shoulder, bilateral knee, and bilateral hip disability in February 2008.  Then, in April 2008, the Veteran modified his claim to include "all major joints."  The Board has characterized the issue on appeal accordingly.  

The Veteran's STRs are negative for evidence of any major joint impairment.  In the course of his October 1977 separation examination the examiner found the Veteran's upper extremities, lower extremities and spine to be normal.  Additionally, the Veteran has not contended at any time that a major joint disability was incurred in service, and there is no other evidence suggesting that it was.  As such, direct service connection is not warranted for any major joint disability.

Although the Veteran's post service medical records do show degenerative changes in the left foot, left ankle, both hips, both shoulders, and the lumbar spine, the earliest evidence of arthritis is a September 1996 treatment note from the Veteran's private podiatrist.  At that time, there was some evidence of arthritis noted in the Veteran's left foot.  Moreover, the Veteran's treatment records from the Dallas and Bonham VA Medical Centers (VAMCs), as well as his private treatment notes from various providers have been thoroughly reviewed; however, these records do not show the presence of arthritis involving any other joint until December 2007.  Moreover, there is no other evidence suggesting the presence of arthritis of any joint within one year of the Veteran's discharge from service.  In this regard, the Board notes that the Veteran has never alleged that he manifested arthritis within one year of his discharge from service.  Therefore, service connection for the claimed disabilities is not warranted on a presumptive basis.

In December 2007, the Veteran underwent a series of X-rays at the Bonham VAMC which revealed degenerative changes of the hips, shoulders and left ankle.  During his recent VA examination in September 2014, the Veteran was also noted to have degenerative arthritis of the lumbar spine.  The Board does note briefly that in February 2009 the Veteran also asserted he was diagnosed with rheumatoid arthritis.  However, this diagnosis has never been formally proffered by any of the Veteran's treating clinicians, and during his September 2014 VA examination, the examiner indicated the Veteran never had an inflammatory, autoimmune, crystalline, or infectious systemic arthritis.  As such, the Board finds the Veteran's assertions of such condition to be without merit.  Therefore, the central issue that remains is whether the Veteran's current degenerative arthritis of multiple joints was caused or permanently worsened by his service-connected left claw foot deformity.  

In March 2009, a VA examiner opined that the Veteran's multiple major joint conditions were unrelated to his service-connected left foot condition.  The examiner concluded there was nothing in the medical literature stating high arches or claw toes causes degenerative changes of other joints or the spine.  The Veteran underwent a VA examination in September 2014, wherein the examiner concluded the Veteran's major joint arthritis less than 50 percent likely had their onset in service or were caused or aggravated by service-connected disabilities to include left claw foot or pes cavus.  The examiner reasoned that if there were a significant enough disturbance of gait to cause arthritic changes, such symptoms would have been present in the first three to six months following the service-connected diagnosis being given, and this was not the case.  Therefore, the examiner determined the degenerative arthritis and claw foot disabilities are "distinct pathologic entities."  The Board has carefully reviewed all of the Veteran's post-service private medical records, as well as his outpatient treatment notes from the Bonham and Dallas VAMCs; however, these records do not contain any evidence of a relationship between his degenerative arthritis and his service-connected left claw foot deformity.  Moreover, the Veteran has not provided any other medical evidence supporting his contention that service connection is warranted for the claimed disabilities on a secondary basis.

In sum, the evidence of a nexus between the Veteran's post-service arthritis and his service-connected claw foot deformity is limited to the Veteran's own statements.  This is not competent evidence of the alleged nexus because the Veteran does not possess the expertise required to provide a competent opinion concerning the etiology of his arthritis.   

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the benefit of the doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for disabilities of all major joints, to specifically include the thoracolumbar spine, feet, hips, and shoulders (claimed as arthritis and rheumatoid arthritis), is denied.



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


